Citation Nr: 0009047	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had periods of active military duty from October 
24, 1983 to December 14, 1983, and from April 11, 1989 to May 
8, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the veteran's claim for 
service connection for a seizure disorder.

The veteran's claim was initially characterized as one to 
reopen the claim for service connection based on new and 
material evidence; however, the Board recharacterized the 
issue in a March 1999 remand opinion.  The Board now 
concludes that such recharacterization was in error, and the 
issue remains whether new and material evidence has been 
received to reopen the claim for service connection for a 
seizure disorder, incurred or aggravated in either the 1983 
or 1989 period of service.  The Board acknowledges that in 
its March 1999 remand, the Board after reopening the claim, 
remanded for further development, implying that the claim was 
well grounded.  A remand, however, is not a final decision. 
38 C.F.R. § 20.1100(b) (1998).  The Board notes that if a 
claim is not well grounded, it lacks the jurisdiction to 
reach the merits of the underlying claim. Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).


FINDINGS OF FACT

1.  By an unappealed decision dated in October 1990, the RO 
denied the veteran's claim for service connection for a 
seizure condition.

2.  Subsequent to the RO's October 1990 decision, the veteran 
submitted evidence which bears directly but not substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, but is not so significant that it 
must be considered to decide fairly the merits of the claim 
for service connection for a seizure disorder.



CONCLUSIONS OF LAW

1.  The RO's decision of October 1990 denying service 
connection for a seizure condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991) and §§ 7103, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received since the October 1990 RO decision 
is new but not material; thus, the requirements to reopen the 
claim of entitlement to service connection for a seizure 
disorder have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  In an April 1984 decision, the RO denied the 
veteran's claim for a syncope disorder on the ground that the 
disorder was not incurred or aggravated in service.  The 
veteran subsequently filed another claim for service 
connection in September 1990, which was denied in an October 
1990 rating decision.  The claim with respect to the 1983 
period of service was denied as no new and material evidence 
had been submitted.  The claim with respect to the 1989 
period of service was denied in the first instance.  As the 
veteran in this case did not file a NOD with the RO's October 
1990 decision, that determination, with respect to both 
periods of service, is final.  Id.; 38 C.F.R. §§ 20.302, 
20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1999), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The veteran contends that he did not experience any seizures 
prior to the initial seizure in 1983 while in basic training, 
approximately three weeks after he began service.  According 
to the veteran, he participated in high school sports and was 
in good health.  He further states that he signed a statement 
that the condition existed prior to entrance under duress at 
discharge from service in 1983.  The veteran asserted in a 
September 1990 statement that he did not have any additional 
seizure activity until he went back into the U.S. Navy in 
1989.

The evidence of record at the time of the October 1990 final 
decision consisted of service medical records from periods of 
service in 1983 and 1989.  The veteran's report of entrance 
medical examination, dated in October 1983 showed that the 
veteran had no history of a seizure disorder noted at that 
time.  A clinical record documenting the veteran's 
hospitalization in November 1983 states that the veteran was 
getting dressed in the morning when he passed out.  His 
friends reported shaking movements of both the upper and 
lower extremities.  The veteran denied any aura and had no 
post ictal signs or symptoms of confusion.  He did report 
biting his tongue but denied incontinence.  The veteran 
denied any past medical history of seizure disorder, but 
stated that he did have periods of "nodding off".  During 
his hospital stay, the veteran underwent an EEG and CAT scan, 
with results within normal limits.  Diagnosis at discharge 
from the hospital was syncope episode, rule out seizure 
disorder, DNEPTE, meaning did not exist prior to enlistment.  

Service medical records also contain a Medical Board report 
that states that the veteran had less than two months active 
duty, and had been diagnosed with syncope of unknown 
etiology.  The conclusion was that the veteran's syncope 
existed prior to enlistment, and that the veteran should be 
discharged.  Service records also include a memorandum signed 
by the veteran in which he stated that he did not object to 
his discharge which was considered to be due to erroneous 
enlistment as evidenced by syncope of unknown etiology, 
existing prior to enlistment.

Service medical records from the second period of service 
include an enlistment examination and report of medical 
history dated in December 1988.  The veteran's history of a 
single syncopal episode in 1983 was noted.  The report states 
that the veteran did not have epilepsy, but rather had a 
single episode of syncope with no reoccurrence.  The veteran 
stated that he had bumped his head and had a slight fit while 
at the Great Lakes Naval Base.  On April 18, 1989, the 
veteran was evaluated at the medical clinic.  He reported no 
recurrence of seizures since the period of his prior service.  
He was evaluated for adjustment disorder.  However, after an 
episode in which the veteran experienced a grand mal seizure 
and fractured his three front teeth, he was hospitalized from 
April 30, 1989 to May 5, 1989.  An EEG was performed, with 
abnormal results.  Diagnosis at discharge from the hospital 
was Lennox Gastraut syndrome and Juvenile Myoclonic Epilepsy 
of Janz.  The veteran was discharged from service shortly 
thereafter.

Subsequent to the October 1990 decision, the following 
records have been associated with the claims file:  statement 
of veteran's father, dated in August 1996; clinical records 
from Howard Community Hospital, dated from May 1985 to 
January 1986; VA outpatient treatment records, dated from 
April 1990 to March 1994; clinical records from Carbondale 
Clinic, dated from June 1991 to September 1996; clinical 
records from Carbondale Memorial Hospital, dated from 
November 1990 to December 1991; additional service medical 
records from 1983 period of service; VA examination report, 
dated in January 1997; and VA opinion report, dated in April 
1999.

The August 1996 statement of the veteran's father, a retired 
U.S. Air Force service member, states that the veteran had no 
medical problems during childhood and was active in sports 
while growing up.  The letter further states that after the 
veteran returned hom from his initial period in the military, 
his seizures discontinued and he reenlisted in the service.  
However, the seizures returned when the veteran began 
training the second time.

The additional service medical records from November 1983, 
submitted by the veteran, contain a fuller description of the 
veteran's seizure episode at that time and course of 
treatment while hospitalized.  According to statements made 
by the veteran, he had a history of dyslexia, spells of loss 
of strength in his extremities and staring spells as a child.  
His past history was otherwise noncontributory.  He had a 
family history of a grandfather with a seizure disorder.

The medical records from Howard Community Hospital show that 
the veteran was, in fact, treated for a seizure disorder 
during the time between his two periods of service.  In May 
1985 and January 1986, the veteran was hospitalized for 
seizure episodes, with abnormal EEG results on both 
occasions.

Records from the VA outpatient clinic, Carbondale Clinic and 
Carbondale Memorial Hospital reveal that the veteran has 
received ongoing treatment for a seizure disorder since 1990.  
He has been treated with medication.  The most recent EEG and 
CAT scan, in August 1991, were normal.

According to the VA examination report dated in January 1997, 
the veteran's neurological examination was within normal 
limits.  Based on history provided by the veteran and review 
of the file, the examiner concluded that the veteran has 
tonic-clonic and atonic seizures, and that the disorder 
existed prior to service.  Nor was there evidence to indicate 
the disorder increased in severity during the second period 
of service.  The addendum opinion, dated in April 1999, 
states that the examiner did not feel that the seizure 
disorder increased in severity during the first period of 
service in 1983.  The examiner further stated that she was 
unable to state whether the syncopal episode in 1983 was 
etiologically related to the seizure disorder for which the 
veteran had treatment in 1985.  The examiner also stated that 
the increase in symptomatology during the second period of 
service in 1989 was a result of his failure to take 
medication; that is, it was not an increase in pathology, but 
noncompliance by the veteran.

Although some of the evidence associated with the claims file 
since the October 1990 decision is new, it is not material.  
In order to be material to the claim, the evidence would need 
to tend to establish either that the veteran did not have a 
pre-existing seizure disorder when he entered service in 
1983, or that the seizure disorder underwent a permanent 
worsening of the pathology during either the 1983 or 1989 
period of active duty.  The new evidence does not pertain to 
the period prior to service in 1983.  It does elaborate on 
the occurrence of the seizure during 1983, but provides no 
new medical evidence as to whether the disorder pre-existed 
service.  It cumulatively establishes that the veteran 
continued to have seizure episodes after the 1983 episode, 
for which he was treated with medication during 1985 and 
1986.  It also shows that subsequent to the second period of 
service the veteran continued to receive treatment for 
seizure disorder.  Finally, the evidence includes a VA 
medical opinion, which refutes the theory that the veteran's 
disorder was aggravated during either period of service.  In 
conclusion, none of the evidence received necessitates the 
reopening of the claim, in that it does not bear on the issue 
of whether the disorder pre-existed the 1983 service, and 
does not tend to establish that the disorder underwent an 
increase in pathology during one of the periods of service.



ORDER

New and material evidence not having been submitted, the 
claim for service connection for a seizure disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

